Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 20, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142711                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 142711
                                                                   COA: 290422
  DELL CRAWFORD,                                                   Wayne CC: 07-023226-FC
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the January 11, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        CAVANAGH, J., would grant leave to appeal.

        MARILYN KELLY, J., would grant leave to appeal for the reasons stated in the
  Court of Appeals dissenting opinion.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 20, 2011                       _________________________________________
           h0713                                                              Clerk